PER CURIAM.
Michael and Terry Scott appeal the district court’s judgment granting partial summary judgment to the Appellees and dismissing their complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm in part for the reasons stated by the district court. See Scott v. Wells Fargo & Co., No. 02-789-2 (E.D. Va., filed Jan. 14, 2003, entered Jan. 15, 2003). Although the Scotts may have been entitled to amend the complaint as of right, see Fed.R.Civ.P. 15(a), we have reviewed the additional claims raised in the proposed amended complaint and find the amendment futile. We also deny the Scotts’ motions for summary reversal and an injunction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.